DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 27 January 2021 have been considered.  The amendments to the drawings and specification overcome the prior objections but the amendments to the claims does not overcome the prior art.  Claims 14-26 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,644,580 to Alfthan (580) in view of U.S. Patent Application Publication No. 2005/0098231 to Alftan (231).
Concerning claim 14, 580 discloses a feeding apparatus for a harvester, comprising: 

two opposing feed rollers, namely a first feed roller and a second feed roller (13, 14), the first feed roller (13) being installed in the first arm (E1) and the second feed roller (14) being installed in the second arm (E2), the feed rollers acting as the only feed rollers for feeding a tree through a throat, 
a first set of hydraulic motors, comprising a first hydraulic motor and a second hydraulic motor (91, 92), both driving the first feed roller (13), thus creating a mechanical connection between the first hydraulic motor and the second hydraulic motor of the first feed roller, and
a second set of hydraulic motors, comprising a third hydraulic motor and a fourth hydraulic motor (101,102), both driving the second feed roller (14), thus creating a mechanical connection between the third hydraulic motor and the fourth hydraulic motor of the second feed roller, and
However it does not disclose two parallel pressure-medium lines operating the hydraulic motors, and in each pressure medium line having two hydraulic motors in series, each motor of two being one motor of the opposite feed rollers, the two sets of two hydraulic motors connected in the opposite order in said two pressure-medium lines.
231 discloses a feeding apparatus for a harvester, comprising: 
two feed rollers (¶10)

two parallel pressure-medium lines (E15 and E16 in the figure reproduced below) operating the hydraulic motors, and in each pressure medium line having two hydraulic motors in series, each motor of two being one motor of the opposite feed rollers, the two sets of two hydraulic motors connected in the opposite order in said two pressure-medium lines (see figure 4) and a directional control valve (3) connected to the first parallel pressure-medium line and the second parallel pressure-medium line, the directional control valve having direct and cross- flow positions to run the first and second feed rollers in both feeding and reverse directions..
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the hydraulic system of 580 with that of 231 because, as disclosed by 231, this allows for multi-speed feeding of the tree (¶5).
Concerning claim 15, 231, as applied to 580, discloses the first and third hydraulic motors are connected in series are of the same size and of a single capacity as are the second and fourth. 
Concerning claim 16, 580 discloses the width of both feed rollers (13, 14)  is 50-150%, of its diameter. 
Concerning claim 17, while 580 discloses the path of movement of the feed rollers (13, 14) is arranged to be essentially linear, it does not disclose that the maximum linear deviation being 1-6% of the lateral displacement. 
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of 580 such that the maximum linear deviation being 1-6% of the lateral displacement as such determination would result during routine engineering practices and experimentation.  Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  It is well known in the art that such deviations cause issues when moving the tree (especially for removing branches) and as such it is a result effective variable which the manufacturer would always want to be as close to 0% as possible.
Concerning claim 18, 580 discloses the arms (E1 and E2) carrying the said first and second feed roller respectively are trapezium arms. 
Concerning claim 19, 580 does not disclose the diameter of the feed rollers (13, 14).  
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of 580 such that the diameter of the feed roller is 30-120 cm as such determination would result during routine engineering practices and experimentation.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Concerning claim 20, 580 in view of 231 discloses the first feed roller (13) includes a first auxiliary frame (E3 in the figure reproduced below) and first bearings (inherently disclosed as the roller rolls and thus there is a bearing that allows for rotation) carrying the first feed roller (13), as well as the first hydraulic motor (E11) and the second hydraulic motor (E12) rotating the first feed roller, attached to the first auxiliary frame (E3), and the second feed roller (14) includes a second auxiliary frame (E4) and second bearings (inherently disclosed as discussed above) carrying the second feed roller (14), as well as the third hydraulic motor (E13) and the fourth hydraulic motor (E14) rotating the second feed roller, attached to the second auxiliary frame.
Concerning claim 26, 580 in view of 231 discloses a harvester, which includes: a frame (E5 in the figure reproduced below) with suspension devices (E6 in the figure reproduced below), being in the longitudinal direction of the frame; 
stripping blades (E7 in the figure reproduced below) pivoted to the frame (E5), with operating devices (inherently disclosed), for compressing the stripping blades (E7) transversely in order to form a throat, characterized in that it includes; and a feeding apparatus according to claim 14.

Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 21, the prior art does not disclose that the feed roller has a gear ring with gearwheels that are driven by respective hydraulic motors.  In fact 231 explicitly mentions not using gears (¶18).  For claim 25, the prior art does not disclose a rubberized flexible ring, and gripping elements supported with the aid of a swing shaft.  U.S. Patent No. 7,225,842 does disclose a feed roller (210) having a rubberized flexible ring (240, as discussed in column 4, lines 16-19 the resilient material used in this invention can be rubber), and gripping elements (224) which gripping elements press into the rubberized flexible ring when loaded, and which gripping elements overlap each other.  However, the gripping elements are not supported with the aid of a swing shaft.  Instead, as seen in figures 7 and 8, while the gripping elements are permitted to move along direction 142 they do so by pressing into the ring and not by some sort of swing shaft.  At best, the embodiment of roller 320 has gripping elements (324) that are supported with the aid of a swing shaft (360).  However, this swing shaft is the resilient material that in the other embodiment reads on the rubberized ring.  As such the embodiment of roller 320 lacks the rubberized ring and one cannot simply combine the two embodiments as the reference teaches that these embodiments have mutually exclusive placement of the resilient element (which is what allows the gripping element to move side to side along direction 142.  

    PNG
    media_image1.png
    814
    962
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    316
    424
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. Applicant argues that 580 does not disclose the hydraulic motors of the feed rollers are connected in series.  This is correct as discussed above, which is why 231 was brought in the replace the hydraulic system of 580 to disclose this feature.  Applicant also argues that the feed rollers of 580 are not acting as the only feed rollers.  However, those feed rollers are capable of acting as the only feed rollers (especially since applicant is requiring that the feed rollers ae installed in arms, which third roller is not).  Further, as per the combination with 231, 231 discloses a hydraulic system for two feed rollers and thus when combining, one can simply omit the third feed roller since it’s presence is not required for 580 to operate and removing it would not destroy the reference.  Applicant then argues that 231 does not disclose the motors are connected in series.  However, as seen in figure 4 it explicitly discloses this feature.  As seen in figure 4 reproduced above, the motors E11 and E13 of feed rollers 1 and 2 respectively are connected in series and the motors E12 and E14 of those feed rollers are also connected in series.  Finally applicant argues that one cannot combine these references since 580 has three feed rollers while 231 has only two.  However, there is nothing in this combination that would preclude including the motors of the third feed roller in this series (as this would simply be duplication of parts) and a person of ordinary skill in the art when taking the teachings of the hydraulic system of 231 and adding it to the feeding apparatus of 580 would understand modifying said hydraulic system to be incorporated in 580.  Similarly, as discussed above, one can just simply omit the third feed roller from .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        03/24/2021